In a divorce action, defendant appeals from an order of the 'Supreme Court, Nasssau County, dated December 3, 1970, which, inter alia, directed him to pay to plaintiff, weekly, $25 for alimony pendente lite and $75 for support of the children of the marriage, and also to pay the carrying charges and the fuel and utility bills on the marital residence, exclusive of telephone service; and which further awarded plaintiff a counsel fee of $500. Order modified by striking therefrom the ordering paragraph which directed payments for alimony and support, including the charges and bills on the residence, and by substituting therefor a provision directing defendant to pay to plaintiff $120 per week to cover the support and maintenance of plaintiff and the children of the marriage and to further cover all expenses and carrying charges on the marital residence. As so modified, order affirmed, without costs. In our opinion, the award of temporary support and the direction that defendant pay the carrying charges and other expenses on the marital residence beyond the sum herein provided therefor was an abuse of discretion. Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.